DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot in view of new grounds of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5 rejected under 35 U.S.C. 103 as being unpatentable over Wang [US 20070055159 A1] in view of Wang ‘265 [US 20140058265 A1].
As per claim 1, Wang teaches a probe adapter (Wang Figs 2-3), comprising:
a contact surface having a shape extending along an outer circumference of a cross section of an object to be imaged (Wang Fig 2, radial scanning template 112, has circular shape extending along the circumference of section of breast being imaged); and a curved shape so as to substantially conform with a surface of the object to be Wang Fig 2, curved shape, Fig 4A expressly shows substantially conform with a surface)
a fixing portion configured to fix a probe having an ultrasonic wave transmitting-receiving surface (Wang Figs 2-3 item 202, ¶0022 “The slot-like opening 202 is dimensioned to allow the ultrasound transducer 114 to at least partially pass therethrough to scan the breast”)
at a given angle (Wang ¶0006 “the radial scanning template being generally cone-shaped and having a vertex and an opening angle. …According to one preferred embodiment, the opening angle is substantially greater than ninety degrees. In another preferred embodiment, the opening angle is greater than 120 degrees, and in still another preferred embodiment, the opening angle is greater than 135 degrees.”)
and expose the ultrasonic wave transmitting-receiving surface of the probe to the contact surface side (Wang ¶0009 “ultrasound transducer directly contacts a skin surface of the breast while scanning the breast through the slot-like opening”),
when moving the probe along the outer circumference of the object to be imaged while the contact surface is in contact with a surface of the object to be imaged (Wang ¶0018 “The radial scanning template 112 downwardly compresses a breast of a supine patient while rotating around an axis 122. The ultrasound transducer 114 rotates with the radial scanning template 112 and scans the breast…”) wherein a contact area between the contact surface of the probe adaptor and the surface of the object to be imaged is larger than a contact area between the ultrasonic wave transmitting-receiving surface of the probe and the surface of the object to be imaged (Wang Fig 2, shows the surface of template contacting the skin is larger than that of the slot.  Further mathematical purpose, using dimensions in ¶0022 yields these results also.  E.g. for a template radius of 3”, central opening radius of .25”, length of slot ≈ 3                        
                            "
                        
                    , and width of slot = .25”, area of template is ≈ 28 sq. inch, area of slot is ≈ 0.75 sq. inch).
Wang does not expressly teach and a concave shape.
Wang ‘265, is analogous art, and expressly recites concave shape for the template (Wang ‘265 Fig 13a, ¶0038).
Hence Wang ‘265 expressly recites and shows a concave shaped template used in scanning patient breast.  Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the template in Wang by integrating concave shape as in Wang ‘265.  The motivation would be to provide a contact surface with the breast that matches the somewhat rounded, convex side of a breast flattened with the template (Wang ‘265 ¶0007).
As per claim 2, Wang in view of Wang ‘265 further teaches wherein the contact surface is tilted from the ultrasonic wave transmitting-receiving surface of the probe fixed to the fixing portion (Wang Fig 3 view A-A’, shows 202 tilted with contact surface).
As per claim 4, Wang in view of Wang ‘265  further teaches wherein the contact surface is structured to be rotatable on a surface of the object to be imaged (Wang Fig 1, ¶0019, connectors for rotating template).
As per claim 5, Wang in view of Wang ‘265 further teaches wherein the ultrasonic wave transmitting-receiving surface is structured to be rotatable on a surface of the object to be imaged (Wang Fig 1 ¶0019, connectors for rotating template.  Transducer rotates on surface of the object with this configuration).



Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wang ‘265 as applied to claim 1 above, and further in view of Wang ‘185 [US 20100174185 A1].
As per claim 3, Wang in view of Wang ‘265 teaches claim 1 as discussed above.  Wang in view of Wang ‘265 does not expressly wherein the probe adapter has a part on the contact surface side structured to be attachable thereto and detachable therefrom.
Wang ‘185 teaches the probe adapter has a part on the contact surface side structured to be attachable thereto and detachable therefrom (Wang ‘185 ¶0047 “the curved frame 202 and membranous sheet 114 are permanent or semi-permanent components of the overall apparatus and are sterilized after each patient. In another embodiment, the curved frame 202 and membranous sheet 114 are disposable or recyclable and are replaced after each patient. ”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus in Wang in view of Wang ‘265 by integrating semi-permanent and disposable components.   The motivation would be to provide sterile components that can be applied to patient (Wang ‘185 ¶0047).

Claims 6-8, 11-15 rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wang ‘265 as applied to claim 1 above, and further in view of Tirumalai [US 20020167533 A1].
As per claim 6, Wang in view of Wang ‘265 teaches claim 1 as discussed above.  Wang in view of Wang ‘265  does not expressly show a transmission-reception processor configured to repeatedly transmit an ultrasonic wave into the object to be imaged from the probe and receive by the probe the ultrasonic wave reflected inside the object to be imaged every time the ultrasonic wave is transmitted; and a fragment image generating module configured to generate a fragment image in which the object to be imaged is internally partially captured, based on the ultrasonic wave received by the probe.
Tirumalai teaches a transmission-reception processor configured to repeatedly transmit an ultrasonic wave into the object to be imaged from the probe and receive by the probe the ultrasonic wave reflected inside the object to be imaged every time the ultrasonic wave is transmitted (Tirumalai Fig 1 item 802, ¶0020-¶0021, ¶0024, control of transmission and reception.  ¶0002 “transducer is moved along an azimuthal dimension to acquire frames of data” implies repeated transmission and reception); and a fragment image generating module configured to generate a fragment image in which the object to be imaged is internally partially captured based on the ultrasonic wave received by the probe (Tirumalai ¶0025 “Each frame of data corresponds to one image frame or one two-dimensional cross section of the interrogation volume 814.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus in Wang in view of Wang ‘265 by integrating control and processing as in Tirumalai.  The motivation would be to generate compounded images with reduced noise (Tirumalai ¶0005).
As per claim 7, it has limitations similar to claim 6 and is rejected for same reasons as above over Wang in view of Wang ‘265 and Tirumalai.
As per claim 8, Wang in view of Wang ‘265 and Tirumalai further teaches further comprising an image composing module configured to compose a plurality of fragment images generated by the fragment image generating module (Tirumalai ¶0029 “a dedicated sub-system or processor performs the compounding to generate the extended field of view data”, ¶0040, Fig 6).
As per claim 11, Wang in view of Wang ‘265 and Tirumalai further teaches wherein the image composing module composes an image in which the plurality of fragment images are partially superimposed on each other (Tirumalai Fig 4, ¶0043 “Overlapping regions 410 of the geometrically corrected frames of data or selected portions (sub-sets) of the frames of data are combined”), based on matching of parts included in the plurality of fragment images (Tirumalai ¶0039 “geometrically transform the current frame of data, n, to match the orientation and translation of the previous frame of data or reference frame of data”).
As per claims 12-15, have limitations similar to claim 8 and are rejected for same reasons over Wang in view of Wang ‘265 and Tirumalai as discussed above.


Claims 9-10, 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wang ‘265 in view of Tirumalai as applied to claims 8, 11 above, and further in view of Amazeen [US 4431007 A].
As per claims 9-10, 16-18, Wang in view of Wang ‘265 and Tirumalai teaches claims 8, 11 as discussed above.  Wang in view of Wang ‘265 and Tirumalai further teaches wherein the image composing module composes an image in which the plurality of fragment images are partially superimposed on each other, based on the angle, i.e. a direction in which the ultrasonic wave transmitting-receiving surface faces (Tirumalai ¶0022 “information associated with different scan angles are compounded, reducing speckle.”) 
Wang in view of Wang ‘265 and Tirumalai  does not expressly teach wherein the transmission-reception processor repeatedly switches an operating state of the probe between a state where the probe is operated in a linear scan mode in which a range extending in a belt shape from the ultrasonic wave transmitting-receiving surface is imaged, and a state where the probe is operated in a sector scan mode in which a range spreading in a fan shape from the ultrasonic wave transmitting-receiving surface is imaged, or an angle sensor configured to detect angles.
Amazeen teaches a switch (Amazeen Fig 7, items 68, 69, 79, 80, 82) for switching an operating state of the probe between a state where the probe is operated in a linear scan mode in which a range extending in a belt shape from the ultrasonic wave transmitting-receiving surface is imaged (Amazeen Fig 7 item 82, linear enable, Fig 2), and a state where the probe is operated in a sector scan mode in which a range spreading in a fan shape from the ultrasonic wave transmitting-receiving surface is imaged (Amazeen Fig 7 item 82, sector enable, Fig 3), or
an angle sensor configured to detect angles (Amazeen Col 2 lines 54-56 “information about the angles of the extensible and contractible transducer support arm is obtained by devices that provide signals”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus in Wang in view of Wang ‘265 and Tirumalai by integrating scanning scheme as in Amazeen. Motivation would be for generating and displaying static images of anatomy contiguous with a real-time image all on the same display device (Amazeen Col 2 lines 30-35). 
The only difference is that Wang in view of Tirumalai does not expressly recite repeatedly switching an operating state.  However, since the components for switching are known, it would have been an obvious modification to program a computer to automatically switch between the displays of Fig 2 and 3. The motivation would be to monitor both scans repeatedly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/           Primary Examiner, Art Unit 3793